DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 12 November 2020, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
The applicant argues that the rejection does not read on “fusing each of the plurality of area under curve metrics” (page 2 of the response). However, this argument is questionable. The question is what an “area under curve metrics” is. Looking at the specification, only the original claims, ¶¶0008-0009, and the abstract disclose this language without any meaning or the function of this phrase. Even in the response, the applicant does not explain what an “area under curve metrics” is. At least, the applicant should have explained this phrase pointing out which part of the specification supports this. The applicant only tried to discredit the prior art which was cited. The process of elimination is not the way to overcome this rejection. The best alternative was to explain the “area under curve metrics” with referring to the paragraphs or the drawings of the specification. In a different perspective, it does not appear that an “area under curve metrics” have much of a meaning in the limitation. It appears that the last limitation of claim 1 is trying to recite a neural network using a fusion of the plurality of ROC curves by some threshold, which is definitely taught by the prior art cited by the examiner. Therefore, the rejection will be sustained.

Information Disclosure Statement
	The information disclosure statement, filed 7 April 2020, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20200407, is attached to the instant Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 13, 17, 21, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2008/0193031 A1) in view of Hill et al. (“Evaluating the Fusion of Multiple Classifiers via ROC Curves”).
a.	Regarding claim 1, Shi discloses a method for detecting image forgery (Figs. 4A and 4B) comprising the steps of: 
receiving a dataset having a plurality of authentic images and a plurality of manipulated images (Shi discloses the Columbia Image Splicing Detection Evaluation Dataset containing authentic and spliced images in the dataset at ¶0082); 
benchmarking a plurality of image forgery algorithms using the dataset (Shi discloses “obtain detection rates, i.e., true negative (TN) rate, true positive (TP) rate, and accuracy of the trained classifier. To eliminate the effect of randomness incurred by image selection, we individually conduct each random experiment 20 times” at ¶0084 and TABLE 1); 
generating a plurality of receiver operating characteristic (ROC) curves for each of the plurality of image forgery algorithms (Shi discloses the receiver operating characteristic curves for splicing detection at ¶¶0085-0086); 
calculating a plurality of area under curve metrics for each of the plurality of ROC curves (Shi discloses calculating the area under ROCE curve and the corresponding moment and Markov features at Fig. 3 and ¶¶0084-0087); and 
training a neural network to generate a forging classifier (Shi discloses trained (SVM) classifier using the ROC with feature vectors at ¶0083 and 0087).
However, Shi does not disclose detecting based on fusing each the plurality of area under curve metrics for each of the plurality of ROC curves.
Hill discloses detecting based on fusing each the plurality of area under curve metrics for each of the plurality of ROC curves (Hill discloses multiple classifier systems using ROC curves for fusion at abstract, chapter 1.1 and chapter 5.1).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the ROC fusion of Hill to Shi’s tempering/splicing technique.
The suggestion/motivation would have been to “exploit the algebraic structure in such a way as to improve classification accuracy” (Hill; chapter 6.2).
b.	Regarding claim 5, the combination applied in claim 1 discloses wherein the plurality of manipulated images include images that are manipulated by image splicing (Shi discloses the Columbia Image Splicing Detection Evaluation Dataset containing authentic and spliced images in the dataset at ¶0082).
c.	Regarding claim 9, the combination applied in claim 1 discloses wherein the dataset includes at least one JPEG image (Shi; ¶0081). 
d.	Regarding claim 13, Shi discloses a non-transitory computer-readable medium having computer-readable instructions stored thereon which, when executed by a computer system (Shi discloses “a storage medium or storage media … such as, one or more CD-ROMs and/or disks, for example, may have stored thereon instructions, that when executed by a system” at ¶0097). Moreover, rest of the claim limitations are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
e.	Regarding claims 17 and 21, claims 17 and 21 are analogous and correspond to claims 5 and 9, respectively. See rejection of claims 5 and 9 for further explanation.
f.	Regarding claim 25, Shi discloses database (¶0042) and a computer system (¶0097). Moreover, rest of the claim limitations are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
g.	Regarding claim 29, claim 29 is analogous and corresponds to claim 5. See rejection of claim 5 for further explanation.


Claims 2-3, 14-15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2008/0193031 A1) in view of Hill et al. (“Evaluating the Fusion of Multiple Classifiers via ROC Curves”), and further in view of Madmoudi et al. (“A novel Fingervein Recognition System based on Monogenic Local Binary Pattern Features”).
 a.	Regarding claim 2, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not disclose further comprising calculating a convex hull based on the plurality of ROC curves. 
Masmoudi discloses the step of calculating a convex hull based on the plurality of ROC curves (Masmoudi teaches the ROCCH (ROC convex hull) technique at page 4533 and equations (15)-(16)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize ROCCH of Masmoudi to the combination.
The suggestion/motivation would have been to “lower the computational complexity” (Masmoudi; abstract) for “good quality diagnostic test” (Masmoudi; page 4533).
b.	Regarding claim 3, the combination applied in claim 2 discloses further comprising the step of training the neural network based on the convex hull (Masmoudi discloses ROCCH used in the ANN at Fig. 5 and page 4533).
c.	Regarding claims 14-15, claims 14-15 are analogous and correspond to claims 2-3, respectively. See rejections of claims 2-3 for further explanation.
d.	Regarding claims 26-27, claims 26-27 are analogous and correspond to claims 2-3, respectively. See rejections of claims 2-3 for further explanation.

Claims 4, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2008/0193031 A1) in view of Hill et al. (“Evaluating the Fusion of Multiple Classifiers via ROC Curves”), and further in view of Fridrich et al. (US 2012/0230536 A1).
a.	Regarding claim 4, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein the plurality of image forgery algorithms are selected from at least one of a double quantization algorithm, an error analysis algorithm, a block artifact grid algorithm, a color filter array algorithm, a purple fringing aberration algorithm, or a local noise algorithm. 
Fridrich discloses wherein the plurality of image forgery algorithms are selected from at least one of a double quantization algorithm, an error analysis algorithm, a block artifact grid algorithm, a color filter array algorithm, a purple fringing aberration algorithm, or a local noise algorithm (color filter area (CFA) at ¶¶0021 and 0023; fixed pattern noise (FPN) at ¶0027).
 Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the CFA or FPN of Fridrich to the combination.
The suggestion/motivation would have been to “verify simply, reliably, and robustly the content integrity of a digital image” (Fridrich; ¶0007).
b.	Regarding claims 16 and 28, claims 16 and 28 are analogous and correspond to claim 4. See rejection of claim 4 for further explanation.

Claims 6, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2008/0193031 A1) in view of Hill et al. (“Evaluating the Fusion of Multiple Classifiers via ROC Curves”), and further in view of Shivakumar et al. (“Detection of Region Duplication Forgery in Digital Images Using SURF”).
a.	Regarding claim 6, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein the plurality of manipulated images include images that are manipulated by copy-moving. 
Shivakumar discloses wherein the plurality of manipulated images include images that are manipulated by copy-moving (Shivakumar teaches the copy-move forgery at chapter 1.1 and Fig. 3). 
 Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the copy-moving forge of Shivakumar to the combination.
 The suggestion/motivation would have been to “detect copy-move forge with minimum false match for images with high resolution” (Shivakumar; chapter 6).
b.	Regarding claims 18 and 30, claims 18 and 30 are analogous and correspond to claim 6. See rejection of claim 6 for further explanation.

Claims 7, 10, 19, 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2008/0193031 A1) in view of Hill et al. (“Evaluating the Fusion of Multiple Classifiers via ROC Curves”), and further in view of Khanna et al. (“Forensic Techniques for Classifying Scanner, Computer generated and Digital Camera Images”).
a.	Regarding claim 7, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein the plurality of manipulated images include images that are manipulated by rendering. 
Khanna discloses wherein the plurality of manipulated images include images that are manipulated by rendering (Khanna discloses CG and photographic images at Chapter 2). 
 Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the CG and photographic images of Khanna to the combination.
 The suggestion/motivation would have been to “achieve accurate results” (Khanna; chapter 4-conclusion).
b.	Regarding claim 10, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein the dataset includes at least one TIFF image. 
Khanna discloses wherein the dataset includes at least one TIFF image (Khanna discloses images having a TIFF format at Chapter 3-experiments and results). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the TIFF format images of Khanna to the combination.
The suggestion/motivation would have been to “achieve accurate results” (Khanna; chapter 4-conclusion).
c.	Regarding claims 19 and 22, claims 19 and 22 are analogous and correspond to claims 7 and 9, respectively. See rejection of claims 7 and 9 for further explanation.
d.	Regarding claim 31, claim 31 is analogous and corresponds to claim 7. See rejection of claim 7 for further explanation.

Claims 8, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2008/0193031 A1) in view of Hill et al. (“Evaluating the Fusion of Multiple Classifiers via ROC Curves”), and further in view of Berg et al. (“Searching for Hidden Messages: Automatic Detection of Steganography”).
a.	Regarding claim 8, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein the plurality of manipulated images include images that are manipulated by steganography. 
Berg discloses wherein the plurality of manipulated images include images that are manipulated by steganography (Berg teaches detection of steganography or steganalysis of images at abstract and page 52-background and relationship to previous work).
 Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the steganalysis of Berg to the combination.
 The suggestion/motivation would have been to “transcend the current fragile nature of modern steganalysis- it may be possible to identify that a file has a hidden message, even if it is hidden using a new, previously unseen steganography algorithm (Berg; conclusion).
b.	Regarding claims 20 and 32, claims 20 and 32 are analogous and correspond to claim 6. See rejection of claim 8 for further explanation.

Claims 11-12, 23-24 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2008/0193031 A1) in view of Hill et al. (“Evaluating the Fusion of Multiple Classifiers via ROC Curves”), and further in view of Yager et al. (US 2012/0218284 A1).
a.	Regarding claim 11, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose further comprising generating an output likelihood map representing a likelihood of whether each of a plurality of pixels have been tampered.
Yager discloses further comprising the step of generating a output likelihood map representing a likelihood of whether each of a plurality of pixels have been tampered (Yager discloses a “tamper map 1665 output from comparison step 1660 shows regions where tamper is likely to have occurred. Differences between the suspect representation 1630 and the decoded representation 1650 occur because of tamper” at Fig. 16-1665 and ¶0136).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize temper map of Yager to the combination
 The suggestion/motivation would have been to provide “tamper detection system to be robust to noise. In other words, document noise should not be identified as tamper” (Yager; ¶0006).
b.	Regarding claim 12, the combination applied in claim 11 discloses all the previous claim limitations. However, the combination does not explicitly disclose further comprising introducing a threshold value to distinguish between a tampered pixel and an untampered pixel.
Yager discloses further comprising the step of introducing a threshold value to distinguish between a tampered pixel and an untampered pixel (Yager discloses that “thresholding step 1810 which … all pixel values in the tamper map below a predetermined positive threshold and above a predetermined negative threshold (i.e. pixels between the positive and negative thresholds) are set to zero” at Fig. 18-1810 and ¶0138).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the thresholding of the tamper map to the combination.
 The suggestion/motivation would have been to provide “tamper detection system to be robust to noise. In other words, document noise should not be identified as tamper” (Yager; ¶0006).
c.	Regarding claims 23-24, claims 23-24 are analogous and correspond to claims 11-12, respectively. See rejection of claims 11-12 for further explanation.
d.	Regarding claims 33-34, claims 33-34 are analogous and correspond to claims 11-12, respectively. See rejection of claims 11-12 for further explanation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        




    
        
            
    

    
        1 See MPEP § 609